     Case 1:19-cv-00943-RSK ECF No. 11, PageID.866 Filed 01/21/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


ROBERT E. JACKSON,

        Plaintiff,

v.                                                           Case No. 1:19-cv-943
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                            OPINION

                Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB) and supplemental security income (SSI).

                Plaintiff filed applications for SSI on July 10, 2017, and for DIB on July 13, 2017.

PageID.54. In both applications, plaintiff alleged a disability onset date of September 30, 2013.

Id. Plaintiff later amended the alleged onset date to April 20, 2016. Id. Plaintiff identified his

disabling conditions as back problems, scolios[is], fodmaps sugar disorder, brain injury, asthma,

low blood sugar, arthritis in the spine, and Schatzski ring. PageID.316. Prior to applying for DIB

and SSI, plaintiff completed two years of college, had specialized job training in machine tool

technology, and had past employment as a foundry worker, painter, machine operator, and home

health aide. PageID.63-64, 318. The ALJ reviewed plaintiff’s claim de novo and entered a written

decision denying benefits on March 29, 2019. PageID.54-66. This decision, which was later




                                                 1
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.867 Filed 01/21/21 Page 2 of 9




approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 2
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.868 Filed 01/21/21 Page 3 of 9




of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905

F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the




                                                 3
  Case 1:19-cv-00943-RSK ECF No. 11, PageID.869 Filed 01/21/21 Page 4 of 9




plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step. At the first step, the ALJ found that plaintiff

had not engaged in substantial gainful activity since the amended alleged onset date of April 20,

2016 and that he met the insured status of the Social Security Act through June 30, 2016.

PageID.56. At the second step, the ALJ found that plaintiff had severe impairments of: spine

disorder; bilateral carpal tunnel syndrome; substance addiction disorder; and personality disorder.

Id. At the third step, the ALJ found that plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the Listing of Impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. PageID.57.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform medium work as defined in 20 CFR
       404.1567(c) and 416.967(c) except he can frequently climb ramps and stairs,
       ladders, ropes, or scaffolds, and frequently climb, stoop, kneel, crouch, and crawl.
       The claimant can frequently handle and finger bilaterally. He is limited to SVP 2
       level work and can tolerate occasional interaction with the general public.

PageID.58. The ALJ also found that plaintiff could not perform any of his past relevant work.

PageID.63.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the medium exertional level in the national economy.                   PageID.64-65.

Specifically, the ALJ found that plaintiff could perform the requirements of unskilled work in the

national economy such as laundry laborer (55,000 jobs), order picker (63,000 jobs), and production

helper (53,000 jobs). PageID.65. Accordingly, the ALJ determined that plaintiff has not been




                                                   4
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.870 Filed 01/21/21 Page 5 of 9




under a disability, as defined in the Social Security Act, from April 20, 2016 (the amended alleged

onset date) through March 29, 2019 (the date of the decision). PageID.65-66.

               III.    DISCUSSION

               Plaintiff’s counsel set out one error.

               The Commissioner errored as a matter of law in failing to
               consider new evidence submitted at the Appeals Council level as
               material requiring a remand back to the ALJ for a new hearing
               in light of said evidence.

               Plaintiff seeks a remand of this matter for the Commissioner to consider new

evidence, specifically the results of diagnostic tests performed after his administrative hearing but

before the ALJ entered the decision denying benefits. When a plaintiff submits evidence that has

not been presented to the ALJ, the Court may consider the evidence only for the limited purpose

of deciding whether to issue a sentence-six remand under 42 U.S.C. § 405(g). See Sizemore v.

Secretary of Health and Human Services, 865 F.2d 709, 711 (6th Cir. 1988). Under sentence-six,

“[t]he court . . . may at any time order the additional evidence to be taken before the Commissioner

of Social Security, but only upon a showing that there is new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the record in a prior proceeding

. . .” 42 U.S.C. § 405(g).

                In a sentence-six remand, the court does not rule in any way on the correctness of

the administrative decision, neither affirming, modifying, nor reversing the Commissioner’s

decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). “Rather, the court remands because new

evidence has come to light that was not available to the claimant at the time of the administrative

proceeding and that evidence might have changed the outcome of the prior proceeding.” Id. “The

party seeking a remand bears the burden of showing that these two requirements are met.” Hollon

ex rel. Hollon v. Commissioner of Social Security, 447 F.3d 477, 483 (6th Cir. 2006).

                                                  5
    Case 1:19-cv-00943-RSK ECF No. 11, PageID.871 Filed 01/21/21 Page 6 of 9




                 In order for a claimant to satisfy the burden of proof as to materiality, “he must

demonstrate that there was a reasonable probability that the [Commissioner] would have reached

a different disposition of the disability claim if presented with the new evidence.” Sizemore, 865

F.2d at 711. Plaintiff has met his burden. The medical record at issue is an MRI (cervical spine

without contrast) performed on February 22, 2019. See Plaintiff’s Brief (ECF No. 9, PageID.844);

Medical records (PageID.45).1 It appears that plaintiff’s primary care physician ordered the MRI

after an examination on February 11, 2019. PageID.35-38. While plaintiff also refers to a CT

scan from March 29, 2016 (PageID.435) and an x-ray from December 8, 2017 (PageID.696-697),

these records were available prior to the administrative hearing.                    See Plaintiff’s Brief at

PageID.844.

                 Plaintiff states that the February 22, 2019 MRI is the first MRI to address his

condition and that the findings are “significant”:

        Its findings include moderate to advanced left facet arthrosis at the C3-C4 level,
        C5-6 right eccentric disc disease with paracentral/foraminal disc osteophyte and
        uncovertebral hypertrophy producing a severe right foraminal stenosis with
        probable impingement of the exiting C6 nerve root, and C6-7 spondylosis with
        uncovertebral overgrowth, left greater than right, where there is moderate to severe
        left and moderate right neural foraminal stenosis[.]

Plaintiff’s Brief at PageID.845. Plaintiff contends that this MRI is material because it provides

evidence which support his complaints. Specifically, plaintiff testified: that the main reason he

cannot work is pain, specifically neck and upper back pain (PageID.94); that the “main problem”

is his neck (PageID.79); and, that if he stands for more than 15 or 20 minutes, he has to sit due to

pain in his lower back, ankles, and neck (PageID.78-79). Plaintiff also testified that his lifting

tolerance is “[p]robably not more than 15 or 20 pounds.” PageID.77.


1
  The Court notes that plaintiff’s counsel has cited some portions using the page numbering of the administrative
record rather than the “PageID.” numbers as required by the Court. Counsel is reminded to review the Court’s rules
and administrative orders with respect to citing the record in Social Security Appeals.

                                                        6
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.872 Filed 01/21/21 Page 7 of 9




                  No medical expert has offered an opinion as to how the results on the MRI could

affect plaintiff’s functional limitations. Here, the ALJ found that plaintiff had the residual

functional capacity (RFC) to perform medium work, which “involves lifting no more than 50

pounds at a time with frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R.

§ 404.1567(c) and 20 C.F.R. § 416.967(c). This determination was based upon the opinion of non-

examining DDS physician Twaide Langham, D.O. on October 6, 2017. PageID.62, 169-171. This

determination did not include later obtained evidence, such as the December 2017 cervical x-ray

or the February 2019 MRI. Plaintiff’s Brief at PageID.844-845. At a consultative examination

performed by Laureen McGuire, M.D. on September 16, 2017, plaintiff reported that he could lift

10 to 15 pounds. PageID.610. Dr. McGuire did not test plaintiff’s ability to lift at that time.

PageID.609-613. Plaintiff contends that the MRI supports his claim that he can perform only light

work, i.e., “lifting no more than 20 pounds at a time with frequent lifting or carrying of objects

weighing up to 10 pounds.” See 20 C.F.R. § 404.1567(b) and 20 C.F.R. § 416.967(b). There is

no evidence as to the types or numbers of jobs available to plaintiff at the light exertional level.2

                  Based on this record, the Court concludes that the MRI presented evidence relevant

to plaintiff’s alleged limitations. In reaching this determination, the Court notes that the ALJ found

that plaintiff could perform medium work based upon the report of the non-examining DDS

physician provided in 2017. Neither the examining nor the non-examining physicians had the

opportunity to review the 2019 MRI results. Accordingly, plaintiff has established that the 2019

MRI is material with respect to his alleged neck pain and limitations.




2
  In addition, plaintiff contends, without citation to authority, that if his RFC was reduced from medium work to light
work, then he would have been found disabled under the Social Security GRIDS “given his advanced age and past
relevant work.” Plaintiff’s Brief at PageID.845. The medical-vocational guidelines or grids ‘take account only of a
claimant’s ‘exertional’ impairment, that is ‘an impairment which manifests itself by limitations in meeting the strength
requirements of jobs[.]’ 20 C.F.R., Part 404, Subpt. P, App. 2 § 200.00(e).” Abbott, 905 F.2d at 926.

                                                           7
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.873 Filed 01/21/21 Page 8 of 9




                   Next, plaintiff must demonstrate good cause for failing to present this evidence at

his administrative hearing. “A claimant shows ‘good cause’ by demonstrating a reasonable

justification for the failure to acquire and present the evidence for inclusion in the hearing before

the ALJ.” Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). To show good cause a claimant is

required to detail the obstacles that prevented him from entering the evidence in a timely manner.

Bass v. McMahon, 499 F.3d 506, 513 (6th Cir. 2007). Plaintiff’s administrative hearing was held

on February 1, 2019. PageID.72-013. Because plaintiff did not have the MRI until February 22,

2019, the MRI results were not available to present for his administrative hearing. The record

reflects that the MRI was performed after the hearing, but before the ALJ issued his decision on

March 29, 2019.

                   In his brief, plaintiff’s counsel states that he was unable to obtain a copy of the MRI

results prior to the issuance of the ALJ’s decision, stating:

         There is good cause for the evidence having not previously submitted, as the MRI
         was not performed until after the Administrative Law Judge hearing. It was
         performed before the Administrative Law Judge issued the unfavorable decision,
         but Plaintiff was unable to get said diagnostic study prior to the March 29, 2019
         ALJ decision. As stated, it was submitted to the Appeals Council as soon as possible
         but rejected for the reasons set forth above.

Id. at PageID.846-846 (emphasis added). Typically, the Court requires a more detailed discussion

of the plaintiff’s efforts taken to obtain the “new” evidence. However, given the relatively short

time span between the administrative hearing, the primary care physicians appointment, the MRI,

and the entry of the ALJ’s decision, the Court will take counsel’s statement at face value. See Fed.

R. Civ. P. 11.3 This determination is consistent with the informal, inquisitorial, and non-


3
  Fed. R. Civ. P. 11(b) provides in pertinent part, “By presenting to the court a pleading, written motion, or other paper
-- whether by signing, filing, submitting, or later advocating it -- an attorney . . . certifies that to the best of the person’s
knowledge, information, and belief, formed after an inquiry reasonable under the circumstances: (1) it is not being
presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) the claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

                                                               8
   Case 1:19-cv-00943-RSK ECF No. 11, PageID.874 Filed 01/21/21 Page 9 of 9




adversarial structure of Social Security proceedings. See Sims v. Apfel, 530 U.S. 103, 110-11

(2000) (“Social Security proceedings are inquisitorial rather than adversarial”). For these reasons,

plaintiff’s request for a sentence-six remand will be granted.

                 IV.      CONCLUSION

                 Accordingly, this matter will be REMANDED to the Commissioner pursuant to

sentence-six of 42 U.S.C. § 405(g). On remand, the Commissioner is directed to re-evaluate

plaintiff’s claim in light of the February 22, 2019 MRI results. An order consistent with this

opinion will be issued forthwith.


Dated: January 21, 2020                                       /s/ Ray Kent
                                                              RAY KENT
                                                              United States Magistrate Judge




argument for extending, modifying, or reversing existing law or for establishing new law; [and] (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery[.]”

                                                         9
